United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1804
                                   ___________

Joseph Eric Peluso, III,              *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI Forrest     *
City, AR,                             * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: November 27, 2009
                                Filed: December 3, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Joseph Peluso appeals the district court’s1 order dismissing his 28 U.S.C.
§ 2241 petition. Upon careful review of the record, we conclude dismissal was proper
because Peluso’s attacks on the validity of his sentence are properly brought pursuant
to 28 U.S.C. § 2255 in the court which imposed his sentence. See Matheny v.



      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the recommendation of The Honorable Henry L. Jones,
Jr., United States Magistrate Judge for the Eastern District of Arkansas.
Morrison, 307 F.3d 709, 711 (8th Cir. 2002); § 2255(a). Accordingly, we affirm. See
8th Cir. R. 47B.
                      ______________________________




                                        -2-